DAVIS, Judge.
In this belated appeal, Davon Quanterio Sheffield challenges his judgment and sentence for attempted first-degree murder in trial court case number 03-CF-5665 and the revocation of his probation in trial court case numbers 01-CF-8207 and 01-CF-11195. We affirm his judgment and sentence for attempted first-degree murder and the revocation of his probation in trial court case number 01-CF-8207.
We reverse, however, the revocation of Sheffield’s probation in case number 01-CF-11195 because the State failed to meet its burden of proof to demonstrate that he violated his probation by possessing cocaine and by failing to attend AA/NA meetings. Although Sheffield’s counsel did not object to the revocation, the State’s failure to introduce any evidence in support of the revocation requires us to reverse.1 See F.B. v. State, 852 So.2d 226, 280 (Fla.2003).
Affirmed in part and reversed in part.
SALCINES and LaROSE, JJ., Concur.

. The affidavit upon which the revocation was based failed to allege that Sheffield violated his probation by committing a new violation of law.